Citation Nr: 0303323	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 
2000, for a grant of service connection for residuals, cold 
injury, left and right hands.

2.  Entitlement to an effective date earlier than June 21, 
2000, for a grant of service connection for coronary artery 
disease.

3.  Entitlement to an effective date earlier than June 21, 
2000, for an award of an increased rating for frostbite, left 
and right feet.

4.  Entitlement to an effective date earlier than June 21, 
2000, for an award of a total disability evaluation based 
upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 until December 
1945.  He was a prisoner of war of the German Government from 
December 1944 to May 1945.  This matter comes before the 
Board of Veterans' Appeals (BVA or Board) from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Cleveland, Ohio, which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran separated from service in December 1945; he 
did not file a claim for compensation for residuals of a cold 
injury to the hands or for coronary artery disease within 1 
year from separation.

3.  On June 21, 2000, the RO received correspondence 
construed as an original claim of entitlement to service 
connection for residuals of a cold injury to the hands and 
for coronary artery disease.  

4.  In a December 2001 rating decision, the RO granted 
service connection for residuals of a cold injury to each 
hand, at 20 percent disabling and for coronary artery 
disease, at 10 percent disabling, all effective June 21, 
2000.  

5.  The veteran's statement, received by the RO on June 21, 
2000, was construed as a claim of entitlement to an increased 
rating for frostbite of both feet; an increase from 10 to 20 
percent disabling was effectuated in a December 2001 rating 
decision.

6. It is not factually ascertainable from the medical 
evidence of record that the veteran was entitled to the 
rating increase for frostbite disability of both foot at any 
time prior to the June 21, 2000 effective date presently 
assigned.  

7.  In an August 2000 decision, the Board denied the 
veteran's claim of entitlement to TDIU.

8.  In a December 2001 rating decision, the RO granted TDIU, 
effective on June 21, 2000, the date of the veteran's 
statement construed as the reopened claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 21, 
2000, for the award of service connection for residuals, cold 
injury, left and right hands, have not been met.  38 U.S.C.A.  
§§ 5103A, 5107(b), 5110 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2002).

2.  The criteria for an effective date prior to June 21, 
2000, for the award of service connection for coronary artery 
disease have not been met.  38 U.S.C.A.  §§ 5103A, 5107(b), 
5110  (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2002).

3.  The criteria for an effective date prior to June 21, 
2000, for the award of an increased rating for frostbite of 
both feet have not been met.  38 U.S.C.A.  §§ 5103A, 5107(b), 
5110  (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2002).

4.  The August 2000 BVA decision denying entitlement to TDIU 
is final.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

5.  The criteria for an effective date prior to June 21, 
2000, for a grant of TDIU have not been met.  38 U.S.C.A.  
§§ 5103A, 5107(b), 5110 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran separated from service in December 1945.  In 
February 1946, he submitted a claim of entitlement to service 
connection for frozen feet.  That claim was denied in a 
February 1946 rating decision.  No appeal was made and that 
determination became final.  38 U.S.C.A. § 7105 (West 1991).

In March 1982 the veteran again raised a claim of entitlement 
to service connection for frozen feet.  The claim was granted 
by a RO decision in August 1982, and a 10 percent disability 
evaluation was assigned, effective March 1982.  No appeal was 
made and that determination became final.  38 U.S.C.A. § 7105 
(West 1991).

In a January 1988 rating the decision, the RO denied an 
increase in disability evaluation for the veteran's frozen 
feet.  That rating decision also considered other issues not 
pertinent to the present appeal.  No appeal was made relative 
to the frozen feet disability, and that determination became 
final.  38 U.S.C.A. § 7105 (West 1991).

The veteran next requested an increased rating for frozen 
feet in an August 1996 statement.  That correspondence also 
indicated that the veteran was seeking compensation due to 
unemployability.  In October 1996, the RO confirmed the 
veteran's 10 percent rating for his frozen feet and denied 
his TDIU claim.  The veteran appealed that decision.  A 
statement of the case which referenced the TDIU and frozen 
feet increased rating claims was issued to the veteran and 
his representative in November 1996.  An appeal was not 
completed with regard to those two issues, and the August 
1996 RO denials relative to an increased rating for frozen 
feet, and entitlement to a TDIU, became final.  38 U.S.C.A. 
§ 7105.

Pursuant to a VA examination performed in September 1997, in 
a March 1998 rating decision, the veteran was granted 
separate ratings for the left and right foot for his 
frostbite disability.  The evaluation was 10 percent per 
foot, effective January 12, 1998, the effective date of 
revision of 38 C.F.R. 4.104.  That same rating decision 
confirmed the prior denial of TDIU.  In addition to notice of 
the determinations, the veteran was issued a statement of the 
case in March 1998 which erroneously included these issues, 
prior to receipt of a statement which may be construed as a 
notice of disagreement.  In April 1998, the veteran advised 
the RO that he was satisfied with the rating assigned for the 
frostbite of the feet.  He expressed notice of disagreement 
with the denial of the TDIU.

On June 21, 2000, the RO received a letter from the veteran 
that was construed as a claim of service connection for 
residuals, cold injury, both hands and also for coronary 
artery disease.  The letter was also deemed to express a 
claim of an increased rating regarding the veteran's service-
connected frostbite, bilateral feet.  Finally, that June 
statement also expressed a claim of entitlement to TDIU.  

In August 2000, the veteran's TDIU claim was denied in a 
Board decision.  An October 2000 letter from the veteran 
again claimed TDIU.  That letter also contained a claim of 
service connection for a heart condition as secondary to a 
service-connected condition (that of PTSD, not a subject of 
the present appeal.)  

A December 2001 rating decision awarded the veteran an 
increase in his disability rating for frostbite, bilateral 
feet, to 20 percent disabling in each foot, effective June 
21, 2000.  That rating decision also granted service 
connection for residuals of a cold injury, both hands, and 
for coronary artery disease.  The former was assigned a 20 
percent disability rating and the latter received a 10 
percent evaluation.  Both awards were effective June 21, 
2000.  Finally, the December 2001 rating decision granted 
TDIU, also effective June 21, 2000.  

In a January 2002 letter, the veteran expressed his 
disagreement as to the effective dates assigned in the 
December 2001 rating decision.     

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  The amendments 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that was effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the present case, a March 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist under 
the VCAA.  That document specifically discussed the division 
of responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159.  Additionally, 
the March 2002 statement of the case informed the appellant 
of the evidence necessary to establish entitlement to an 
earlier effective date and also included relevant provisions 
regarding the finality of Board decisions.   

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

In the present case, the claims file contains extensive 
medical evidence, including VA outpatient treatment reports, 
VA examination reports, and VA expert opinions.  Moreover, 
private treatment reports, and letters from private 
physicians are associated with the claims file.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). A 
reopened claim is defined as any application for a benefit 
received after disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration.  38 C.F.R. § 3.160(e).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2001).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2001).



Analysis

I.  Entitlement to an effective date earlier than June 21, 
2000, for a grant of service connection for residuals, cold 
injury, left and right hands.
 
As noted previously, the veteran was discharged from active 
service in December 1945.  He failed to submit a service 
connection claim for residuals of a cold injury to his 
bilateral hands within one year of separation.  Therefore, 
the veteran is precluded from an effective date of the day 
following separation from service.  Instead, under 38 C.F.R. 
§ 3.400(b)(2), the appropriate effective date is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.   

A letter received by the RO on June 21, 2000, was construed 
as a claim of service connection for residuals of a cold 
injury, left and right hands.  Thus, that date serves as the 
date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the June 21, 2000, date selected by the RO was 
appropriate.  The reason for this is that, if the entitlement 
arose prior to June 21, 2000, then the date of claim would be 
the later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after June 21, 2000, would not 
entitle the veteran to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to June 21, 2000, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
Service connection for residuals, cold injury, left and right 
hands, was granted presumptively, based on findings of 
arthritis of the hands.  Such findings were made at the time 
of the veteran's December 2000 VA examination.  

In sum, the presently assigned effective date of June 21, 
2000, is appropriate and there is no basis for an award of 
service connection for residuals, cold injury, left and right 
hands, prior to that date.  

II.  Entitlement to an effective date earlier than June 21, 
2000, for a grant of service connection for coronary artery 
disease.

The veteran did not submit a claim of service connection 
claim for coronary artery disease within one year of 
separation from active service in December 1945.  
As a consequence, the veteran is precluded from an effective 
date of the day following separation from service.  Instead, 
under 38 C.F.R. § 3.400(b)(2), the appropriate effective date 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.   

A letter received by the RO on June 21, 2000, was construed 
as a claim of service connection for coronary artery disease.  
Thus, that date serves as the date of claim.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the June 21, 2000, 
date selected by the RO was appropriate.  The reason for this 
is that, if the entitlement arose prior to June 21, 2000, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after June 21, 2000, would not entitle the veteran 
to an earlier effective date, since the later of the two 
dates is controlling.  The VA examination dated December 2000 
contains a diagnosis of coronary artery disease.  

In sum, the presently assigned effective date of June 21, 
2000, is appropriate and there is no basis for an award of 
service connection for residuals, cold injury, left and right 
hands, prior to that date.  

In conclusion, the presently assigned effective date of June 
21, 2000, is appropriate and there is no basis for an award 
of service connection for coronary artery disease prior to 
that date.



III.  Entitlement to an effective date earlier than June 21, 
2000, for an award of an increased rating for frostbite, left 
and right feet.

As previously noted, the effective date with respect to an 
increase in disability evaluation will be date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  An exception is 
provided in, 38 C.F.R. § 3.400(0)(2), which states that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred of a claim is received within 1 year from such date, 
otherwise the date of receipt of claim.

In the present case, the RO interpreted a letter received on 
June 21, 2000, as the veteran's claim for an increased 
rating.  Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary 
to determine whether, sometime between June 21, 1999 and June 
21, 2000, an increase in the veteran's frostbite, left and 
right feet, became factually ascertainable.  The medical 
evidence of record as a whole does not indicate that during 
that time period the veteran's frostbite was manifest by 
symptomatology most nearly approximating the 20 percent 
rating criteria ultimately assigned in the December 2001 
rating decision.  An increase in his disability was not 
factually ascertainable until the time of his VA examination 
in December 2000, which is later than his presently assigned 
effective date, and therefore cannot justify an earlier 
effective date.    

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  Thus, 
the June 21, 2000, date of claim is the appropriate effective 
date here, because even if the date that the entitlement 
arose could be found to precede it, the latter of the two 
dates controls.   



IV.  Entitlement to an effective date earlier than June 21, 
2000, for an award of a total disability evaluation based 
upon unemployability.

Unlike the other claims on appeal, the veteran's claim of 
entitlement to TDIU was previously denied in an August 2000 
BVA decision.  Thus, his claim for an earlier effective date 
must be considered in the context of a reopened claim.  

The effective date for reopened claims is the date of receipt 
of claim or the date the entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 
Here, correspondence received by the RO on June 21, 2000, 
constitutes a claim for the benefit sought.  Again, whatever 
the date that the entitlement actually arose, there is no 
possibility for an award earlier than June 21, 2000.  If the 
entitlement arose prior to that date, the later date of claim 
would control.  If entitlement arose following that date, 
that also would fail to create an effective date prior to 
June 21, 2000.  

V.  Final considerations

The Board notes that, as there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

An effective date earlier than June 21, 2000, for a grant of 
service connection for residuals, cold injury, left and right 
hands, is denied.

An effective date earlier than June 21, 2000, for a grant of 
service connection for coronary artery disease is denied.

An effective date earlier than June 21, 2000, for an award of 
an increased rating for frostbite, left and right feet, is 
denied.

An effective date earlier than June 21, 2000, for an award of 
a total disability evaluation based upon unemployability is 
denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

